PD-0583-15
                          PD-0583-15                              COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 5/13/2015 4:27:24 PM
                                                                   Accepted 5/15/2015 11:15:36 AM
                               IN THE                                               ABEL ACOSTA
                                                                                            CLERK
                     COURT OF CRIMINAL APPEALS
                              OF TEXAS
                          IN AUSTIN, TEXAS


May 15, 2015            JAMES CHARLES BEDREE,
                               Appellant

                                       v.

                          THE STATE OF TEXAS,
                                Appellee
   On Petition for Discretionary Review from the Seventh Court of Appeals at
                 Amarillo, Texas in Appeal No. 07-14-00009-CR

  On appeal from the 181st Judicial District Court, Randall County, Texas
                             Trial No. 23,626-B

   MOTION FOR EXTENSION OF TIME FOR APPELLANT TO FILE
       PRO SE PETITION FOR DISCRETIONARY REVIEW

         TO THE HONORABLE JUDGES OF SAID COURT:

         Now Comes the undersigned counsel who brings this motion on

  behalf of Appellant James Charles Bedree in order to protect Appellant’s

  right to and allow him sufficient time to file his Petition for Discretionary

  Review pro se. The undersigned represented Appellant in the Seventh Court

  of Appeals, and the undersigned advised Appellant in correspondence dated

  April 3, 2015, and received by Appellant on April 6, 2015, that the

  representation was terminated. Counsel now brings this motion requesting

  for Appellant to be allowed an extension of 60 days to file his Petition for


                                      —1—
Discretionary Review. Counsel on behalf of Appellant would show this

Honorable Court the following:

                                     I.

      Appellant was found guilty of indecency with a child by contact, a

second-degree felony, and he was subsequently sentenced to confinement

for 20 years in the Institutional Division of the Texas Department of

Criminal Justice and to pay a fine of $10,000. (CR: 118, 124, 135; RR6: 60-

61; RR7: 148). TEX. PENAL CODE §§ 12.33, 21.11(a)(1), 21.11(c), 21.11(d).

Appellant was sentenced and judgment was entered on January 13, 2014.

(CR: 124, 135; RR7: 148).

                                    II.

      The Court of Appeals for the Seventh District of Texas at Amarillo

affirmed the conviction on March 31, 2015. James Charles Bedree v. State,

Appeal No. 07-14-00009-CR, 2015 Tex. App. LEXIS 3187 (Tex. App. —

Amarillo Mar. 31, 2015).

                                    III.

      The date for filing Appellant’s Petition for Discretionary Review was

April 30, 2015. TEX. R. APP. P. 68.2(a).




                                   —2—
                                    IV.

      The date for requesting an extension of time to file the Petition for

Discretionary Review is May 15, 2015. TEX. R. APP. P. 68.2(c). This

motion is accordingly brought on May 13, 2015.

                                    V.

      The facts relied upon to show good cause for this requested extension

are as follows: retained counsel terminated the representation shortly after

the decision of the Court of Appeals, and Appellant is not entitled to

appointed counsel on a petition for discretionary review, Ex parte Wilson,

956 S.W.2d 25, 26 (Tex.Crim.App. 1997), and further, there are indications

to the undersigned counsel that Appellant desires to pursue a petition for

discretionary review pro se, even though evidently no extension has been

received by this Court.

                                    VI.

      Appellant is located as of May 13, 2015, according to the website of

the Texas Department of Criminal Justice, as follows:

      James Charles Bedree
      01909653
      Tulia Transfer Facility
      4000 Highway 86 West
      Tulia, TX 79088

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

on behalf of Appellant respectfully requests that this Honorable Court
                                   —3—
extend the time for filing the Petition for Discretionary Review for 60 days,

from April 30, 2015 to June 29, 2015, and notify Appellant at the address

shown in Part VI of this motion of this Court’s ruling.

                                             Respectfully submitted,

                                             /s/ Christian T. Souza
                                             Christian T. Souza
                                             SBN: 00785414
                                             4303 N. Central Expressway
                                             Dallas, Texas 75205
                                             Tel. (214) 862-7462
                                             Fax (214) 696-0867

                                             (Not Seeking to Appear of
                                             Record)


                       CERTIFICATE OF SERVICE

      This is to certify that the foregoing Motion For Extension Of Time
For Appellant To File Pro Se Petition For Discretionary Review has been
sent by electronic mail to Warren Clark, Assistant District Attorney, Office
of the Randall County District Attorney, who represented the State in the
Seventh Court of Appeals, at the e-mail address shown below, and that a
copy was provided to the Office of the State Prosecuting Attorney at the
address shown below:

Warren Clark
Assistant District Attorney Randall
County District Attorney E-Mail:
clarkwl3@gmail.com

Lisa C. McMinn
State Prosecuting Attorney
Email: information@spa.texas.gov

                          /s/ Christian T. Souza
                          Christian T. Souza
                                      —4—